 1

 2

 3
                        UNITED STATES DISTRICT COURT
 4
                      SOUTHERN DISTRICT OF CALIFORNIA
 5

 6

 7
     UNITED STATES OF AMERICA,
                                                   Case No. 19cr2793-GPC
 8
                            Plaintiff,
 9
                                                   ORDER AND JUDGMENT
10         v.                                      OF DISMISSAL
11   PEDRO HUMBERTO MARTINEZ-
     HERNANDEZ,                                    [ECF No. 17]
12

13                          Defendant.
14

15

16        Upon motion of the United States of America and good cause appearing,

17        IT IS HEREBY ORDERED that the Information [ECF No. 11] in the above-

18 entitled case be dismissed without prejudice.

19        IT IS SO ORDERED.

20 Dated: August 22, 2019

21

22

23

24

25

26

27

28
